Citation Nr: 1201888	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-29 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for ulceration of the skin of the left great toe. 

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for arthritis of the right leg. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965. 

These matters come before the Board of Veterans' Appeals  (Board) from a decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In August 2009, the Veteran testified at a Board hearing before the undersigned.  A transcript is of record.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in November 2009 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In statements throughout the record, the Veteran has contended that service treatment records are missing from the claims file.  Specifically, the Veteran claims that, while stationed in Greece, he incurred an injury to his feet due to a crush accident involving a metal pipe.  He submitted a statement from a fellow service member corroborating this incident.  According to the Veteran's statements, a few days after the incident with the pipe, he sought treatment for lacerations on his toe.  In this regard, the Board notes that a service treatment record dated August 29, 1963, reflects treatment for a swollen left great toe.  Subsequently, on August 31, 1963, the Veteran reported having a six-day history of a swollen, erythamatous right toe.  This account of events tends to support the statement of an injury occurring a few days prior to his first treatment.  The Veteran further indicated that, during a subsequent hospitalization for this disorder, the examiners took X-rays, wrapped his feet, and gave him crutches upon which to walk.  He has requested that records be sought regarding these matters.  The Board notes that on August 31, 1963, the examiner recommended an X-ray to rule out bone involvement.  However, the only record of hospitalization in the file is a single page document indicating treatment for ulceration of the skin of the left great toe, with no attached treatment records.  

In November 2009, the Board remanded the matter in part to obtain any additional outstanding service treatment records.  As instructed, the AMC requested and received the Veteran's service records from the National Personnel Records Center.  There were no additional treatment records contained therein that were not already of record.  The AMC also followed the Board's instruction to request the Veteran's treatment records from the Medical Department of the US Navy, the 7206th Dispensary Class "A", APO 223, New York, NY; and, the medical dispensary for the US Air Force Base in Athens, Greece.  Such requests were carried out.  However, a March 2010 noted in the claims file indicates that the US Air Force Base in Athens, Greece, was closed and that the named medical dispensary was part of that installation.  The RO then issued a formal finding of unavailability as to such records, which was appropriate as it appears that additional attempts to obtain such records would be futile.

Therefore, the Board concludes that, with respect to obtaining any outstandimg records of in-service treatment, the prior remand instructions were substantially complied with, precluding the need for further development in this regard.  However, remand is still necessary in this case on another basis, as will be discussed below.

When the matter was last before the Board in November 2009, a VA examination was ordered.  The examiner was asked to determine the diagnosis, likely time of onset, and etiology of skin ulcerations of the great left toe, a left ankle disorder, and arthritis of the right leg.  Moreover, because the record contained private treatment reports indicating a possible preexisting congenital left foot condition, the examiner was to opine whether it was at least as likely as not that any presently manifested congenital disorder of the lower extremities was aggravated during service.  

Pursuant to the November 2009 remand, the Veteran was afforded a VA examination in July 2010.  However, the examiner did not make a finding regard the arthritis of the right leg.  (Instead the examiner addressed right foot problems, including Charcot deformity- however, a right foot disability is not in appellate status.)  The examiner additionally did not discuss the prior opinions of record indicating that the Veteran's disabilities are related to active service and she did not consider the lay statement which the Veteran submitted from a third party corroborating an in-service injury.  Moreover, as she found no left toe ulceration upon examination, she failed to offer an opinion of etiology as to that disorder.  However, ulceration is shown in private treatment records in 2008.  In this regard, 
it is now well settled that as long as the Veteran had a diagnosed disability at some point during the pendency of the claim, service connection criteria requiring a current disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion of etiology must be offered as to the left toe claim.

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board must once again remand the claims for further development and adjudication by the AMC.


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician for the purpose of determining the diagnosis, likely time of onset, and etiology of skin ulcerations of the great left toe, a left ankle disorder, and arthritis of the right leg. 

Following a review of the claims file, to include any service treatment or personnel records procured as part of this remand, all relevant medical evidence, a physical examination and any necessary testing, a physician is asked to address the following questions: 

Is it as least as likely as not (50 percent or greater degree of probability) that skin ulcerations of the great left toe, a left ankle disorder, and/or arthritis of the right leg began during service or is otherwise etiologically linked to any in-service event? 

If not, the examiner should opine as to whether it is at least as likely as not that any presently manifested congenital disorder to include skin ulcerations of the great left toe, a left ankle disorder, and arthritis of the right leg was aggravated by superimposed disease or injury during service.  The specific nature of any congenital defect should be identified. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The physician is further advised that aggravation is defined for legal purposes as a worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms. 

A rationale should be provided for any opinion or conclusion expressed.  If the physician is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e. without resorting to speculation, it should be so stated. 

2.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


